DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on November 17, 2019. 
Claims 1-12 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 7, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities: In the specification page 13, line 8, “233” should be “S233”. Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities: “determin” in claim 11 should be “determine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-8 and 10-12:
Claims 1-8 are directed to a method for determining a fatigue of a driver of a motor vehicle and claims 10-12 are directed to a device for determining a fatigue of a driver of a motor vehicle which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claim 10 is similar to independent claim 1. Claims 1 and 10 recites the limitations of “determining a hysteresis” and “determining the fatigue of the driver”. These steps fall into the mental processes grouping of abstract ideas as “determining a hysteresis” and “determining the fatigue of the driver” could be done mentally for example, given a graph of data and using a pen and paper to calculate tangents and other numerical values for determining hysteresis and fatigue. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. With respect to claims 1 and 10, nothing in the claims precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Dependent claims 11-12 recite “a computer program”, which is a generic part being applied to the recited abstract limitations. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 and 10 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. No additional claimed elements integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification [page 8, lines 24-25], [page 9, lines 1-4] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1 and 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 10 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-8 and 10-12 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewert (DE102016200973A1) in view of Michii et al. (US 5446660 A).
Regarding claims 1-4, 7, and 9-12: 
With respect to claims 1 and 10, Ewert teaches: 
determining the fatigue of the driver based on a steering behavior of the driver and the determined hysteresis; (“For example, steering movements can be continuously monitored to identify tiredness, as these change very early on when people are getting sleepy. These make minor steering errors that are often corrected quickly and abruptly.” [0004], “the location data can be evaluated in combination with data relating to the speed or acceleration of the vehicle, for example in order to determine a characteristic driving behavior that allows conclusions to be drawn about the driver's tiredness. This has the advantage that, despite the limited resolution and the hysteresis of steering angle sensors that can be used to detect steering movements as part of a drowsiness detection, a precise, finely graded drowsiness detection can be carried out.” [0010-11]) 
However, Ewert does not teach but Michii teaches determining a hysteresis of at least one of (i) a steering system and (ii) a fatigue detection system; (“determination value of the degree of fatigue by the fatigue determination value calculation means being set to a value based on a hysteresis of a steering angular velocity ha' at the steering angle ha detected by the steering angle detection means.”(Summary of Invention, 37)), where the hysteresis is determined from the steering angle detection means, which is part of the steering system. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ewert’s driver fatigue detection with Michii’s hysteresis detection (“so that the degree of fatigue of the steering operator can be calculated with a higher degree of certainty” See Michii (39))

With respect to claim 2, Ewert in combination with Michii, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Ewert and Michii teaches driver fatigue detection from hysteresis of claim 1. Ewert does not teach but Michii further teaches determining the hysteresis based on at least one of (i) a steering mechanism, (ii) a steering angle sensor measuring system, (iii) a steering angle sensor preprocessing, (iv) a signal transmission, (v) a control unit input, and (iv) the determining of the fatigue of the driver; (“determination value of the degree of fatigue by the fatigue determination value calculation means being set to a value based on a hysteresis of a steering angular velocity ha' at the steering angle ha detected by the steering angle detection means.”(Summary of Invention, 37), “fatigue determination value calculation means 30C calculates a fatigue determination value based on the hysteresis of the steering angular velocity with respect to steering.” (Detailed Description, 12)), where the hysteresis is determined from a steering angular velocity that is detected by a steering angle detection means, which under broadest reasonable interpretation, is comparable to a steering mechanism and a steering angle sensor measuring system.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ewert’s driver fatigue detection with Michii’s hysteresis detection (“so that the degree of fatigue of the steering operator can be calculated with a higher degree of certainty” See Michii (39))

With respect to claim 3, Ewert in combination with Michii, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Ewert and Michii teaches driver fatigue detection from hysteresis of claim 1. Ewert further teaches receiving a steering angle signal; (“the control unit can access sensor signals such as environment sensor, acceleration sensor or steering angle sensor signals.” [0024]) 

With respect to claim 4, Ewert in combination with Michii, as shown in the rejection above, discloses the limitations of claim 3.
The combination of Ewert and Michii teaches driver fatigue detection from hysteresis of claim 3. Ewert further teaches analyzing the steering angle signal; (“steering movements can be continuously monitored to identify tiredness, as these change very early on when people are getting sleepy. These make minor steering errors that are often corrected quickly and abruptly. Here, for example, information from a steering angle sensor can be used.” [0004], “the location data can be evaluated in combination with data relating to the speed or acceleration of the vehicle, for example in order to determine a characteristic driving behavior that allows conclusions to be drawn about the driver's tiredness. This has the advantage that, despite the limited resolution and the hysteresis of steering angle sensors that can be used to detect steering movements as part of a drowsiness detection, a precise, finely graded drowsiness detection can be carried out.” [0010-11]) 

With respect to claim 7, Ewert in combination with Michii, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Ewert and Michii teaches driver fatigue detection from hysteresis of claim 1. Ewert does not teach but Michii further teaches determining the hysteresis based on a direct relationship between (i) a steering angle signal and (ii) a lateral acceleration signal indicating a turn rate of the vehicle; (“In the control unit 30, the lateral acceleration calculation section 30A calculates a lateral acceleration Gy acting upon the vehicle from a vehicle speed V and a steering angle ha, and then the fatigue determination value calculation means 30C calculates a fatigue determination value based on the hysteresis of the steering angular velocity with respect to steering.” (Detailed Description, 12), “determination value of the degree of fatigue by the fatigue determination value calculation means being set to a value based on a hysteresis of a steering angular velocity ha' at the steering angle ha detected by the steering angle detection means.”(Summary of Invention, 37))
While Michii does not explicitly teach hysteresis being determined from a direct relationship between a steering angle signal and a lateral acceleration signal, states that the lateral acceleration is calculated from the steering angle, therefore directly correlated with each other, and that the hysteresis is determined from the steering angular velocity, which is a turn rate, from the steering angle signal (see e.g. (12) and (37)). Therefore, hysteresis is calculated from the relationship of these factors indicating a turn rate of the vehicle. Thus, it would have been obvious to a person of ordinary skill in the art to determine the hysteresis from a direct relationship between a steering angle signal and a lateral acceleration signal in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to determine the hysteresis using this method. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ewert’s driver fatigue detection with Michii’s hysteresis detection (“so that the degree of fatigue of the steering operator can be calculated with a higher degree of certainty” See Michii (39))

With respect to claim 9, Ewert in combination with Michii, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Ewert and Michii teaches driver fatigue detection from hysteresis of claim 1. Ewert further teaches: 
issuing a warning to the driver based on the fatigue of the driver; (“Depending on a deviation determined when comparing the driving behavior with the reference driving behavior, control unit 102 finally outputs tiredness information 116 with regard to driver tiredness. For example, control unit 102 according to FIG. 1 outputs an acoustic warning as tiredness information 116 to a loudspeaker 118 in vehicle 100, through which the driver can be warned of his tiredness.” [0032]) 
taking over control of the motor vehicle with an automated driving function based on the fatigue of the driver; (“a method for detecting tiredness of a driver of a vehicle, a control unit that uses this method, and finally a corresponding computer program according to the main claims are presented. Advantageous developments and improvements of the device specified in the independent claim are possible as a result of the measures listed in the dependent claims “ [0005], “In an advantageous embodiment, the control device controls a driver assistance system of the vehicle… the control unit can access sensor signals such as environment sensor, acceleration sensor or steering angle sensor signals. The control takes place via actuators such as steering or brake actuators or a motor control for controlling a motor of the vehicle, in particular for example in the context of highly automated or autonomous driving.” [0024]

With respect to claim 11, Ewert in combination with Michii, as shown in the rejection above, discloses the limitations of claim 10.
The combination of Ewert and Michii teaches driver fatigue detection from hysteresis of claim 10. Ewert further teaches wherein the device is configured to execute a computer program to determine the hysteresis and to determine the fatigue of the driver; (“a method for detecting tiredness of a driver of a vehicle, a control unit that uses this method, and finally a corresponding computer program” [0005], “despite the limited resolution and the hysteresis of steering angle sensors that can be used to detect steering movements as part of a drowsiness detection, a precise, finely graded drowsiness detection can be carried out.” [0011]) 

With respect to claim 12, Ewert in combination with Michii, as shown in the rejection above, discloses the limitations of claim 10.
The combination of Ewert and Michii teaches driver fatigue detection from hysteresis of claim 10. Ewert further teaches wherein the computer program is stored on a machine-readable storage medium; (“A computer program product or computer program with program code, which can be stored on a machine-readable carrier or storage medium such as a semiconductor memory, a hard disk memory or an optical memory” [0025]) 

Allowable Subject Matter
Claims 5-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 5-6 and 8: 
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions… 
determining at least one position in the steering angle signal at which a hysteresis has occurred; and calculating the hysteresis at the at least one position.
applying two tangents to a curve of the steering angle signal; determining an intersection of the two tangents; and calculating the hysteresis as twice a distance between the intersection of the two tangents and a plateau of the curve of the steering angle signal.

adapting, based on the determined hysteresis, an application parameter that is used to determine the fatigue of the driver; adapting, based on the determined hysteresis, a dead band event intensity that is used to determine the fatigue of the driver; and changing, based on the determined hysteresis, a hysteresis in a steering angle signal to a known value.
... in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662